MEMORANDUM OPINION
{¶ 1} On July 16, 2003, appellees, Artic Freeze Arena, LLC, Gary Damota, and Matt Rice, filed a motion to dismiss this appeal for appellant's failure to timely file a corrected brief as previously ordered by this court. Appellant, Robert B. Weltman, has not filed a response.
{¶ 2} A review of the docket reveals that this court has, on two prior occasions, ordered briefs filed by appellant stricken from the record for failing to comply with App.R. 16(A), App.R. 19(A), and Loc.R. 12 of the Eleventh District Court of Appeals. The first occurrence was on March 31, 2003, and the more recent incident happened on June 11, 2003. On the second occasion, appellant was given until June 30, 2003 to file a corrected brief which complied with the rules of court.
{¶ 3} On July 9, 2003, appellant, once again, filed a pro se brief that did not comply with App.R. 16(A) or Loc.R. 12 of the Eleventh District Court of Appeals. Appellant has already had two warnings and three opportunities to comply with the applicable rules. In this court's June 11, 2003 judgment, appellant was specifically informed that "failure to comply with this Court's directive will result in this appeal being sua sponte dismissed pursuant to Loc.R. 20(E) of the Eleventh District Court of Appeals."
{¶ 4} Not only has appellant disregarded this court's prior warnings regarding the proper form of an appellate brief, appellant filed his most recent brief nine days after it was due. This court has exhibited great patience with appellant, but there is a limit to that patience. Appellant has failed to show proper respect to this court and the applicable appellate rules.
{¶ 5} Accordingly, appellees' motion to dismiss this appeal is hereby granted.
{¶ 6} The appeal is dismissed.
Appeal dismissed.
William M. O'Neill and Cynthia Westcott Rice, JJ., concur.